Name: Council Regulation (EEC) No 1041/82 of 29 April 1982 laying down for 1982 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5. 82 Official Journal of the European Communities No L 120/9 COUNCIL REGULATION (EEC) No 1041/82 of 29 April 1982 laying down for 1982 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, the Member States covered by the Community fisheries rules shall be those set out in Annex I, within the quantitative limits laid down therein and caught under the conditions laid down by this Regulation . Article 2 1 . Fishing shall be subject to the holding on board of a licence, issued by the Commission on behalf of the Community, and to compliance with the conserva ­ tion and supervisory measures and other provisions governing fishing in the zones referred to in Article 1 . 2 . The number of licences which may be issued to vessels flying the flag of Spain shall be as laid down in point 3 of Annex I. 3 . A vessel may hold only one licence . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas an Agreement on fisheries was signed by the Community and Spain (2) ; Whereas the Community and Spain have consulted each other, under the procedure laid down in the Agreement, on the conditions for fishing by the vessels of each of the Parties in the fishing zone of the other Party during 1982 ; Whereas, at the conclusion of these consultations, the Community delegation undertook to recommend to its authorities that certain measures should be adopted, for the said period, authorizing fishing by Spanish vessels in the fishing zones of Member States which are subject to Community fisheries rules ; whereas these measures, as regards in particular the fixing of the number of licences to be granted to Spanish vessels, will take into account the fact that these vessels will only be engaged in fishing during part of 1982 ; Whereas fishing by Spanish vessels in those zones was authorized for the period 1 5 February to 30 April 1 982 under Council Regulation (EEC) No 379/82 (3) ; whereas the catches made under this Regulation should be entered against the quotas fixed for the whole of 1982, 4. The skippers of vessels holding a licence must observe the special conditions laid down in Annex II . These conditions shall form part of the licence. However, in the case of vessels holding a licence referred to in point 3 (d), (g) or (h) of Annex I, only points 1 and 2 of the special conditions laid down in Annex II must be observed . Article 3 1 . When an application for a licence referred to in point 3 (a), (b), (c), (g) and (h) of Annex I is submitted to the Commission , the following information shall be supplied : (a) name of vessel ; (b) registration number ; (c) external identification letters and numbers ; HAS ADOPTED THIS REGULATION : (d) port of registration ; (e) name and address of the owner or charterer and, if the owner is a legal person , of the members ; Article 1 The only catches which vessels flying the flag of Spain are authorized to make during the period 15 February to 31 December 1982 in the 200 mile fishing zones of (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; (i) intended method of fishing ; (j) intended area of fishing ;(') Opinion delivered on 23 April 1982 (not yet published in the Official Journal). (k) species intended to be fished ; (1) period for which a licence is requested. O OJ No L 322, 28 . 11 . 1980 , p . 3 . (3) OJ No L 48 , 20 . 2 . 1982, p . 1 . No L 120/ 10 Official Journal of the European Communities 1 . 5 . 82 period 1 March to; , 30 June 1982. This list shall provide the folllowing particulars in respect of each vessel :  name of the vessel ,  registration number,  external identification letters and numbers, 2 . Each licence shall be valid for one vessel only. When several vessels are taking part in the same fishing operation, each vessel must be in possession of a licence indicating this method of fishing. 3 . However, in the case of the fishing referred to in point 3 (b) and (c) of Annex I , a single licence may be issued on request for two vessels whose particulars shall be entered at the same time on the licence . For each of the said types of fishing, the Spanish authorities shall provide a list of vessels which shall not exceed in number that fixed in the last column of point 3 of Annex I, specifying for which vessels a licence or a joint licence is requested and, where appropriate, the period of validity requested.  port of registry,  name and address of the owner or charterer,  gross tonnage and overall length,  engine power,  call sign and radio frequency. 4. A vessel may hold only one licence . Article 4 2. The licences referred to in point 3 (e) of Annex I may be used only by vessels which appear on a peri ­ odic list This list shall show, in respect of each of the licences, the names and registration number of each of the vessels authorized to use these licences during the period covered by the list . A periodic list shall be valid for a period of at least two weeks and shall be intro ­ duced at least four working days before the beginning of the period which it covers . The list may not provide for alternate use of a given licence by more than three vessels . Each vessel may use only one licence during the period covered by a list . Approval of a periodic list shall be given by the Commission not later than one working day before the date for its entry into force. 1 . The licences referred to in point 3 (d) of Annex I may be issued only to vessels appearing on a list of vessels authorized to use such licences during the period referred to in Article 1 . This list shall provide the following particulars in respect of each vessel :  name of the vessel ,  registration number,  external identification letters and numbers,  port of registry,  name and address of the owner or charterer, Article 6  gross tonnage and overall length,  call sign and radio frequency. 1 . The licences referred to in point 3 (f) of Annex I may be issued only to vessels which appear on a list of vessels authorized to use such licences during the period 1 July to 31 October 1982. This list shall provide the following particulars in respect of each vessel :  name of the vessel ,  registration number,  external identification letters and numbers, 2 . The licences referred to in point 3 (d) of Annex I may be used only by vessels included in a periodic programme. This programme shall give the names and registration numbers of all vessels authorized to use such a licence during the period covered, together with the dates on which each vessel may use such a licence . A periodic programme shall be valid for a period of at least one month and shall be introduced at least four working days before the beginning of the period which it covers . The duration for which each vessel may use a licence under the periodic programme shall be not less than two days. Approval of the various parts of a periodic programme shall be given by the Commission one working day before the date scheduled for their entry into force.  port of registry,  name and address of the owner or charterer,  gross tonnage and overall length,  engine power,  call sign and radio frequency. Article 5 2. The licences referred to in point 3 (f) of Annex I may be used only by vessels which appear on a daily list. This list shall show, in respect of each of the licences, the names and registration numbers of each of the vessels authorized to use these licences during the day covered by the list . Each vessel may use only one licence during the day covered by the list. 1 . The licence referred to in point 3 (e) of Annex I may be issued only to vessels which appear on a list of vessels authorized to use such licences during the 1 . 5 . 82 Official Journal of the European Communities No L 120/11 Article 7 Article 11 1 . Licences referred to in point 3 (e) of Annex I shall be valid until 30 June 1982 ; those referred to in (f) during the period 1 July to 31 October 1982. 2. Licences referred to in point 3 (b) of Annex I shall be valid during the period 1 July to 31 December 1982. 1 . Notwithstanding the provisions of Articles 4 and 5, changes in the periodic programmes and lists may be requested in respect of vessels which have been prevented by force majeure from using the licence during the specified period . The vessels concerned shall not be authorized to fish until confirmation has been received from the Commission ; such confirma ­ tion should be given within 36 hours, excluding public holidays . 2 . Should the Commission not be in possession of a new periodic programme or list four working days before the expiry of the preceding programme or list, the provisions applicable to the last week covered shall be applied for a further week . Article 12 Article 8 1 . The licences referred to in point 3 (a), (b), (c), (f), (g) and (h) of Annex I shall be valid for a period of two months, from the first day of a month to the last day of a month . Application for licences shall be submitted not later than 15 days before the date envi ­ saged for the commencement of validity. 2 . The validity of licences may be extended under the conditions laid down in paragraph 1 . 3 . Licences may be cancelled with a view to the issue of new licences . The cancellation shall take effect on the first day of the month following the surrender of the licences to the Commission . The new licences shall be issued in accordance with paragraph 1 . Licences other than those referred to in point 3 (g) and (h) of Annex I may be invalidated if the Commission does not receive, by the fifth and 20th day of each month, information communicated by the competent Spanish authorities concerning the catches made by each vessel and the landings made in each port during the previous fortnight. Article 9 Article 131 . Fishing with gillnets shall be prohibited . 2 . The vessels may have on board no fishing gear other than that necessary for the fishing authorized . 3 . Vessels fishing as specified in point 3 (h) of Annex I may have on board no other fishing gear than drifting long lines . The period of validity of the licences referred to in point 3 (a) and (e) of Annex I shall expire as soon as the Commission has established that the quantities laid down in point 1 of Annex I have been fished. Article 14 Article 10 1 . Licences for vessels which have not complied with the obligations provided for in Regulation (EEC) No 379/82 and this Regulation may be withdrawn. 2. Where a vessel infringes Regulation (EEC) No 379/82 and this Regulation by fishing without a valid licence in the zone referred to in Article 1 and where that vessel belongs to a shipowner who has one or more other vessels to which licences have been issued, one of such licences may be withdrawn . 3 . Vessels engaging in the type of fishing referred to in point 3 (a) of Annex I which have failed to comply with the obligations provided for in Regulation (EEC) No 379/82 and this Regulation shall not be granted a licence for a period of from four to 12 months from the date on which the infringement was committed . 1 . By-catches shall be permitted within the limits laid down in point 2 of Annex I. 2 . Vessels holding a licence entitling them to fish for tunny may not fish any species other than thun ­ nidae ; they may not have on board any species other than thunnidae, with the exception of anchovies intended as live bait . 3 . Vessels holding a licence entitling them to fish for Ray's bream may not fish for any other species ; they may not have on board any species other than Ray's bream, with the exception of species intended as bait up to a quantity limit that is strictly necessary for that purpose . No L 120/ 12 Official Journal of the European Communities 1 . 5 . 82 inspection of vessels , to ensure implementation of this Regulation . 4 . Vessels engaging in the type of fishing referred to in point 3 (b), (c), (d), (f), (g) and (h) of Annex I which have failed to comply with the obligations provided for in Regulation (EEC) No 379/82 and in this Regulation shall not be granted a licence for a period of from two to four months from the date on which the infringe ­ ment was committed . 5 . No licence shall be issued during the periods referred to in paragraphs 3 and 4 to a vessel belonging to a shipowner who also owns a vessel whose licence has been withdrawn . Article 17 Where an infringement is duly found to have taken place, the Member States shall , without delay, inform the Commission of the name of the vessel concerned and of any action they may have taken . Article 15 Article 18 1 . Fishing may not take place in a zone within ICES sub-areas VI and VII, situated south of 56 ° 30'N, east of 12 °W, and north of 50 °30'N . 2. The fishing referred to in point 3 (d) of Annex I may not take place east of 1 °48'W. 3 . Without prejudice to paragraph 1 , fishing speci ­ fied in Annex I (3) (h) is allowed only within ICES divisions VII g), h), j) and k). Regulation (EEC) No 379/82 is hereby repealed . Article 19 Article 16 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The competent authorities in the Member States shall take appropriate measures, including the regular This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 April 1982 For the Council The President P. de KEERSMAEKER 1 . 5 . 82 Official Journal of the European Communities No L 120/ 13 1 ANNEX I 1 . Fishing quotas Species ICESsub-areas Quantity (tonnes) Hake VI VII VIII 995 3 400 4 105 (') Other species taken as by-catches of hake fishing VI VII VIII 1 990 6 800 8 210 Anchovy VIII 29 000 (2) Tuna VI, VII, VIII No limit Ray's bream VII g), h), j), k) No limit (') Catches made by vessels referred to under point 3 (c) and (d) are to be added to this quantity. (2) Catches made by vessels flying the flag of Spain in the Spanish fishing zone of the Bay of Biscay are to be deducted from this quantity. 2. Permitted by-catches Target species Species fished as by-catches Permitted limits of by-catches Hake Cod Haddock Whiting Pollack Saithe The total by-catches of these species may not exceed 3 % by weight of the total catch on board Clupeid fish Norway lobster The total by-catches of these species may not exceed 5 % by weight of the total catch on board Sole Plaice Herring By-catches of these species may not be kept on board Sardine Horse-mackerel By-catches of this species may not exceed 10 % by weight of the total catch or 10 % by weight of any sample of less than 100 kg of fish found to be on board in the vessel's hold after sorting Other species (including invertebrates) By-catches of all other species may not be kept on board No L 120/ 14 Official Journal of the European Communities 1 . 5 . 82 3 . Number of licences that may be issued for the various ICES sub-areas and divisions Type of fishing ICES sub ­ areas and divisions Number of licences . Complete list of vessels (a) Vessels conducting hake fishing VI 19 (') _ VII 60 (')  VIII 51 (')  (b) Sardiners (seiners less than 100 grt) VIII 40 71 (c) Long-liners less than 100 grt VIII a) 10 25 (d) Fishing exclusively with rods from vessels not exceeding 50 grt VIII 50  (e) Vessels fishing for anchovy as target species VIII 160  (f) Vessels fishing for anchovy to be used as live bait VIII 120  (g) Tuna fishing VI , VII , No limit  VIII (h) Vessels fishing for Ray's bream VII No limit  g), h), i), k) (') Figure fixed on the basis of a standard vessel with a brake horsepower of 700 bhp. The conver ­ sion factors for vessels of another horsepower are as follows : Horsepower Coefficient Less than 300 bhp 0-57 300 bhp or more, but less than 400 bhp 0-76 400 bhp or more, but less than 500 bhp 0-85 500 bhp or more, but less than 600 bhp 0-90 600 bhp or more, but less than 700 bhp 0-96 700 bhp or more, but less than 800 bhp 1 00 800 bhp or more, but less than 1 000 bhp 1-07 1 000 bhp or more, but not exceeding 1 200 bhp Ml Over 1 200 bhp 2-25 Long-liners other than those specified in 3 (c) 0-33 When applying these conversion factors to 'parejas and 'trios the horsepower of the individual vessels ' engines are to be totalled. 1 . 5 . 82 Official Journal of the European Communities No L 120/ 15 ANNEX II Special conditions 1 . The fishing licence must be on board the vessel . 2 . The registration letters and numbers of the licensed vessel must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where they can best be seen. The letters and numbers shall be painted in a colour contrasting with that of the hull or super ­ structure and shall not be effaced, altered, covered or otherwise obscured. 3 . A log-book must be kept in which the following details are to be entered after each fishing opera ­ tion : 3.1 . the quantity (in kg) of each species caught ; 3.2 . the date and the time of the beginning and end of fishing ; 3.3 . the ICES statistical square in which the catches were made ; 3.4. the fishing method used ; 3.5 . all radio messages transmitted in accordance with points 4 to 6 . 4. Information must be transmitted by the licensed vessel to the Commission of the European Communities at Brussels (telex address 24.189 FISEU-B) via one of the radio stations listed in point 6.1 and in accordance with the following timetable : 4.1 . in the case of licences authorizing fishing for hake or sardines : 4.1.1 . on each occasion the vessel enters the 200 nautical mile fishing zone off the coasts of the Member States of the Community, which is covered by Community fisheries regu ­ lations ; 4.1.2. on each occasion the vessel leaves the 200 nautical mile fishing zone off the coasts of the Member States of the Community, which is covered by Community fisheries regu ­ lations ; 4.1.3 . on each occasion the vessel moves from one ICES sub-area to another within the zones as defined in 4.1.1 and 4.1.2 ; 4.1.4 . on each occasion the vessel enters a Community port ; 4.1.5 . on each occasion the vessel leaves a Community port ; 4.1.6 . at weekly intervals, in respect of the week beginning either on the date on which the vessel first entered the zone referred to in 4.1.1 above or on the date on which the vessel left one of the ports referred to in 4.1.5 above . 4.2 . where the licence authorizes fishing for anchovies : 4.2.1 . on each occasion the vessel enters the 200 nautical mile fishing zone off the coasts of the Member States, which is covered by Community fisheries regulations ; 4.2.2 . on each occasion the vessel leaves the 200 nautical mile fishing zone off the coasts of the Member States of the Community, which is covered by Community fisheries regu ­ lations . 5 . The following details must be included in all messages transmitted in pursuance of point 4 : 5.1 . the date, time, geographical position and ICES statistical square ; 5.2 . the quantity (in kg) of each species of fish in the hold ; No L 120/ 16 Official Journal of the European Communities 1 . 5 . 82 5.3 . the quantity (in kg) of each species caught since the previous transmission ; 5.4 . the ICES statistical square in which the catches were taken ; 5.5 . the quantity (in kg) of each species transferred to other vessels since the previous transmis ­ sion . 6 . The details provided for in point 5 must be transmitted in accordance with the following conditions : 6.1 . all messages must be transmitted via a radio station on the list below : Name Call sign North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Oban GNE Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Land's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC 6.2. If for reasons of force majeure it is impossible for the message to be transmitted by the licensed vessel , it may be transmitted on that vessel 's behalf by another vessel . 6.3 . Content of the message Messages transmitted under the provisions of the licence and in accordance with the time ­ table set out in point 4 must take into account the details required pursuant to point 5 and contain the following information :  name of vessel ,  call sign ,  external identification letters and numbers ,  licence number,  serial number of the message for the voyage in question ,  indication of the type of message taking into account the different points mentioned in point 4,  the geographical position and the ICES statistical square ,  the quantity (in kg) of each species of fish in the holds using the code given in point 6.4,  the quantity (in kg) of each species caught since the previous transmission ,  the ICES statistical square in which the catches were taken,  the quantity (in kg) of each species transferred to other vessels since the previous trans ­ mission ,  the name, call sign , and, if applicable , the licence number of the vessel to which the transfer was made,  the name of the skipper . 1 . 5 . 82 Official Journal of the European Communities No L 120/ 17 6.4 . The code to be used to indicate the quantities of fish on board as mentioned in point 6.3 : A. Deep-water prawn (Pandalus borealis) B. Hake (Merluccius merluccius) C. Greenland halibut (Reinhardtius hippoglossoides) D. Cod (Gadus morrhua) E. Haddock (Melanogrammus aeglefinus) F. Halibut (Hippoglossus hippoglossus) G. Mackerel (Scomber scombrus) H. Horse-mackerel (Trachurus trachurus) I. Round-nose grenadier (Coryphaenoides rupestris) J · Saithe (Pollachius virens) K. Whiting (Meriangus meriangus) L. Herring (Clupea harengus) M. Sandeel (Ammodytes sp) N. Sprat (Clupea sprattus) O. Plaice (Pleuronectes platessa) P. Norway pout (Trisopterus esmarkii) Q. Ling (Molva molva) R. Other S. Shrimp (Pandalidae) T. Anchovy (Engraulis encrassicholus) u. Redfish (Sebastes sp) v. American Plaice (Hypoglossoides platessoides) w. Squid (Illex) x. Yellowtail (Limanda ferruginea) Y. Blue whiting (Gadus poutassou) z. Tuna (Thunnidae) AA. Blue ling (Molva dypterygia) BB. Tusk (Brosme brosme) CC . Dogfish (Scyliorhinus retifer) DD. Basking shark (Cetorhindae) EE. Porbeagle (Lamma nasus) FF . Squid loligo (Loligo vulgaris) GG. Ray's bream (Brama brama) HH. Sardine (Sardina pilchardus)